Name: Council Regulation (EC) No 2325/2003 of 17 December 2003 amending Regulation (EC) No 2561/2001 aiming to promote the conversion of fishing vessels and of fishermen that were, up to 1999, dependent on the fishing agreement with Morocco
 Type: Regulation
 Subject Matter: Africa;  European construction;  employment;  fisheries
 Date Published: nan

 Avis juridique important|32003R2325Council Regulation (EC) No 2325/2003 of 17 December 2003 amending Regulation (EC) No 2561/2001 aiming to promote the conversion of fishing vessels and of fishermen that were, up to 1999, dependent on the fishing agreement with Morocco Official Journal L 345 , 31/12/2003 P. 0025 - 0026Council Regulation (EC) No 2325/2003of 17 December 2003amending Regulation (EC) No 2561/2001 aiming to promote the conversion of fishing vessels and of fishermen that were, up to 1999, dependent on the fishing agreement with MoroccoTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 36 and 37 thereof,Having regard to the proposal from the Commission,Having regard to the Opinion of the European Parliament(1),Having regard to the Opinion of the European Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions,Whereas:(1) The Agreement on the relations as regards sea fishing between the European Community and the Kingdom of Morocco became null and void on 30 November 1999. Consequently, more than 400 fishing vessels and about 4300 fishermen operating in that context were forced to stop their fishing activities at that date.(2) Council Regulation (EC) No 2561/2001(3) introduced derogations from the provisions of Regulation (EC) No 2792/1999(4) for shipowners and fishermen who were, up to 1999, dependent on the fishing agreement with Morocco, applicable to certain types of premiums and public aid granted by administrative decision between 1 July 2001 and 30 June 2003. The same Regulation introduced a specific action to supplement the measures taken in the context of Structural Fund assistance in the Member States concerned due to the non-renewal of the fisheries agreement with Morocco.(3) The fishermen affected by the non-renewal of that fisheries agreement may find themselves unemployed following conversion of their vessel to another activity in the same way as fishermen whose vessel has permanently stopped its activity. In order to ensure that all fishermen are treated equally, the provisions stipulating that individual lump sums may be paid to fishermen only provided the fishing vessel on which they were employed has permanently stopped its activities should be derogated from.(4) The minimum period of less than one year referred to in Article 12(4)(c) of Regulation (EC) No 2792/1999 during which the fisherman may not work as a fisherman again without being required to pay back the premium received pro rata temporis should be calculated from 1 January 2002, the date from which temporary cessation payments may no longer be paid, and not from the date on which the premium was actually paid.(5) In view of the deadlines currently in force, in order to be able to apply the abovementioned amendments, the time limits for the date of the administrative decision, the final date for eligibility of expenditure and the final date for presenting the request for payment of the balance should all be extended by 12 months,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2561/2001 is hereby amended as follows:1. Article 2 shall be amended as follows:(a) in paragraph 1, point (d) shall be replaced by the following:"(d) in the case of an individual lump sum payment to a fisherman:(i) the maximum eligible cost referred to in Article 12(3)(b) and (c) shall be increased by 20 %;(ii) the requirement laid down in Article 12(3)(b) that beneficiaries must have been employed on a fishing vessel which has permanently ceased its activity within the meaning of Article 7 shall not apply;(iii) the period of less than one year referred to in Article 12(4)(c) shall run from 1 January 2002;"(b) paragraph 2 shall be replaced by the following:"2. The derogation rules laid down in paragraph 1 shall apply only to premiums and public aid that have been granted under an administrative decision by the authorities referred to in Article 6, taken between 1 July 2001 and 30 June 2003. This period shall be extended to 30 June 2004 for the premiums referred to in Article 12(3)(a), (b) and (c)."2. in Article 5, paragraph 4 shall be replaced by the following:"4. The expenses actually paid by the final beneficiary from 1 July 2001 shall be eligible for the Community contribution under this measure. The deadline for eligibility of the expenditure shall be 31 December 2003. That date shall be 31 December 2004 for the premiums referred to in Article 12(3)(a), (b) and (c).The last date for submission to the Commission of the request for payment of the balance shall be 30 June 2004. That date shall be 30 June 2005 for the premiums referred to in Article 12(3)(a), (b) and (c)."Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 2003.For the CouncilThe PresidentG. Alemanno(1) Opinion delivered on 4 December 2003 (not yet published in the Official Journal).(2) Opinion delivered on 29 October 2003 (not yet published in the Official Journal).(3) OJ L 344, 28.12.2001, p. 17. Regulation as amended by Article 6 of Regulation (EC) No 2372/2002 (OJ L 358, 31.12.2002, p. 81).(4) OJ L 337, 30.12.1999, p. 10. Regulation as last amended by Regulation (EC) No 2369/2002, (OJ L 358, 31.12.2002, p. 49).